DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant references, JP 2016-38399 to Tadashi et al. (Tadashi) and US 2015/0183632 to Su et al. (Su), fail to disclose or suggest all of the claimed limitations.
At first, as shown in Figs. 6 and 7, Tadashi discloses a transmissive/reflective polarization control device [0043] comprising:
a semiconductor layer having a first surface (right surface of layer 12) and a second surface opposite to the first surface, the semiconductor layer comprising:
a first conductivity type region 12 having a conductivity type that is p-type,
a second conductivity type region 11 having a conductivity type that is n-type, and
a pn junction 28 located between the first conductivity type region 12 and the second conductivity type region 11;
an electrode 22 disposed on the first surface and configured such that an electric current flowing through the electrode produces an electric field in a direction penetrating the first conductivity type region 12 (Fig. 7) [0045]; and
a near-field light formation region 21 in which an impurity of the first conductivity type introduced as a dopant into the first conductivity type region 12 for formation of near-field light is distributed [0036-0041].
However, Tadashi does not disclose the electrode 22 is configured such that an electric current flowing through the electrode produces a magnetic field in a direction penetrating the pn junction, wherein a polarization direction of linearly polarized light traveling through a region surrounded by the electrode 22 and the near-field light formation region 21 is rotated according to the electric current.
Further, as shown in Fig. 4 (see also Figs. 5A and 5B), Su only discloses a micro-electro mechanical apparatus comprising
a semiconductor layer 120 having a first surface 130 and a second surface opposite to the first surface, the semiconductor layer 120 comprising:
a first conductivity type region 121 having a conductivity type that is p-type [0033],
a second conductivity type region 122 having a conductivity type that is n-type [0033], and
a pn junction 123 located between the first conductivity type region 121 and the second conductivity type region 122 [0033];
a loop electrode 140 disposed on the first surface and configured such that an electric current flowing through the loop produces a magnetic field in a direction penetrating the pn junction [0034, 0036].
Su fails to suggest a near-field light formation region in which an impurity of the first conductivity type introduced as a dopant into the first conductivity type region for formation of near-field light is distributed, wherein a polarization direction of linearly polarized light traveling through a region surrounded by the loop electrode and the near-field light formation region is rotated according to the electric current.
Re claim 20, the most relevant reference, JP 2016-38399 to Tadashi et al. (Tadashi), fails to disclose or suggest a manufacturing method of a transmissive/reflective polarization control device comprising 
providing a first electrode disposed on the first surface of the semiconductor layer, and a second electrode disposed on the second surface of the semiconductor layer;
irradiating the semiconductor layer with laser light while a forward current flows between the first electrode and the second electrode, to form a near-field light formation region in which an impurity of the first conductivity type for formation of near-field light is distributed;
removing the first electrode and the second electrode; and
forming a loop electrode through which an electric current flows to produce a magnetic field in a direction penetrating the pn junction.
As shown in Figs. 6 and 7, Tadashi only discloses a manufacturing method of a transmissive/reflective polarization control device [0043], comprising: 
providing a semiconductor layer having a first surface (right surface of layer 12 in Fig. 7) and a second surface opposite to the first surface, the semiconductor layer comprising: 
a first conductivity type region 12 having a conductivity type that is p-type,
a second conductivity type region 11 having a conductivity type that is n-type, and
a pn junction 28 located between the first conductivity type region 12 and the second conductivity type region 11;
irradiating the semiconductor layer with propagation light (Fig. 8) [0047-0049] or applying a forward current flows between the first conductivity type region 12 and the second conductivity type region 11 (Fig. 6) [0029-0042], to form a near-field light formation region 21 in which an impurity of the first conductivity type for formation of near-field light is distributed.
and
forming an electrode 22 on the first surface through which an electric current flows to produce an electric field in the first conductivity type region 12 (Fig. 7) [0045].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        May 20, 2022